DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 10/03/22, for application number 16/819,330 has been received and entered into record.  Claims 1, 8, and 10 have been amended, and Claims 3, 4, and 7 have been cancelled.  Therefore, Claims 1, 2, 5, 6, and 8-10 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5, 6, and 9 are objected to because of the following informalities:  
Claims 2, 5, 6, and 9 do not appear to contain any amendments, and should contain status identifiers “(Previously Presented)” to indicate that no amendments were made since the previously presented claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 6-7 recite "a switch assembly (110), configured to control the power flow between the input port and the output port" (emphasis added).  However, no reference is made to an input or output port prior to lines 6-7.  As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 9 recites "wherein the control device is separate from the modem" (emphasis added).  However, no reference is made to a modem prior to line 9.  As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 12-15 recite "wherein the lower threshold for download speed…while the lower threshold for upload speed…" (emphasis added).  However, no reference is made to a lower threshold for download speed nor a lower threshold for upload speed prior to line 12.  As such, there is insufficient antecedent basis for this limitation in the claim.
The term “about” in Claim 1, lines 13 and 14 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what value is included in a “lower threshold for download speed” of “about 2 Mbps, <2 Mbps, 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps,” or in a “lower threshold for upload speed” of “about 1 Mbps, <1 Mbps, 0.5 Mbps, 0.2Mbps, or 0.05 Mbps.”  Specifically, a speed of “about < 2Mbps” or “about < 1 Mbps” calls for an indefinite approximation of a wide range of values.
Claim 2, lines 1-2, recite, “The control device of claim 1, wherein the control device is embedded within a modem.” (emphasis added)  It is unclear whether the modem of Claim 2 is the same as that of Claim 1, or another modem being introduced in Claim 2.  
Additionally, while Claim 2 recites, “wherein the control device is embedded within a modem” (emphasis added), Claim 1, line 9 recites, “wherein the control device is separate from a modem.” (emphasis added)  The limitation of Claim 2, which depends on Claim 1, appears to be in direct conflict with that of Claim 1, as it is unclear how a control device could be simultaneously separate from a modem and embedded within a modem.    
Claim 10, line 3 recites the limitation "connecting a modem (200) to a control device (100)" (emphasis added).  Claim 10, line 1 recites, “A method of rebooting a modem.”  It appears the modem of Claim 10, line 3 is intended to refer to the modem introduced in Claim 10, line 1.  As such, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, US 2010/0296647 A1, in view of Ezhov et al., US 2015/0326868 A1.
Regarding Claim 1, Chan discloses a control device (100) [network interface controller (NIC) 420, Fig. 4A] comprising: 
a power input line (104) that terminates distally at a standard plug configured for plugging the control device (100) into a wall socket [network interface controller 420 (control device) is connected to power supply 150; power supply 150 may be connected to the internal electrical power wiring of the customer premises (i.e. wall socket), par 51, ll. 9-10]; 
a signal detector (108), wherein the detector is in signal communication with both a local area network and the internet [NIC 420 enables communication between network 140 and customer device 170, par 47, ll. 1-3]; 
a switch assembly (110), configured to control the power flow between the input port and the output port [power controller 160 receives power from power supply 150 to control power supplied to NIC 420 and network interface device (NID) 110, Fig. 4A]; and 
a power output point (112) [power output from power supply 150, and power output from power controller 160 to NID 110 are via a power output points];
wherein the control device is separate from the modem [NIC 420 is separate from NID 110, Fig. 4A];
wherein the control device is plugged into the wall socket and the modem is plugged into the control device [NIC 420 receives power from power supply 150; power supply 150 may be connected to the internal electrical power wiring of the customer premises (i.e. wall socket); NID 110 is connected to NIC 420, Fig. 4A].
However, Chan does not explicitly teach wherein the lower threshold for download speed, if present, is set at a threshold selected from about 2 Mbps, < 2 Mbps, 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps; while the lower threshold for upload speed, if present, is set at about 1 Mbps, < 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps.
In the analogous art of network device management, Ezhov teaches wherein the lower threshold for download speed, if present, is set at a threshold selected from a plurality of options; while the lower threshold for upload speed, if present, is set at a value selected from a plurality of options [the user may choose bandwidth limitations of between 10 Mbps for  download and 1.5 Mbps for upload; 20 Mbps for download and 10 Mbps for upload; par 63].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chan and Ezhov before him before the effective filing date of the claimed invention, to incorporate the bandwidth selection as taught by Ezhov into the control device as disclosed by Chan, to accommodate the varying bandwidth availability throughout the world [Ezhov, par 4].
Examiner notes, however, while Ezhov does not explicitly teach the download speeds of “about 2 Mbps, < 2 Mbps, 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps” and upload speeds of “about 1 Mbps, < 1 Mbps, 0.5 Mbps, 0.2 Mbps, or 0.05 Mbps,” devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the specific values for upload and download speeds appear to simply be design choices, and would perform the same function as other values regardless.
Regarding Claim 2, Chan and Ezhov disclose the control device of Claim 1.  While Chan and Ezhov do not explicitly teach wherein the control device is embedded within a modem, Examiner notes devices which operate “on basically the same principle and in the same manner” where the differences, in addition to being well-known, “solves no stated problem and would be an obvious matter of design choice within the skill of the art” are obvious variations of one another and thus not patentably distinct.  See In re Kuhle, 188 USPQ 7 (CCPA 1975).  As such, the placement of the control device in relation to the modem appears to simply be a design choice, and performs the same function regardless.
Regarding Claim 5, Chan and Ezhov disclose the control device of Claim 1.  Chan further discloses wherein the detector measures the strength of the signal in terms of the speed of data transfer [the processing module is configured to measure a data exchange rate between the NID and the customer device to determine the condition of the NID based on the data exchange rate, par 12, ll. 1-6].
Regarding Claim 6, Chan and Ezhov disclose the control device of Claim 5.  Chan further discloses wherein a lower threshold is set for the detector such that when either a download speed and/or an upload speed falls below the threshold, the control device affects the reboot of the modem [the condition of the network interface device qualifies as a reset condition if the data exchange rate is lower than a predetermined threshold data exchange rate (i.e. upload and download speeds below a threshold), par 12, ll. 7-9].  
Regarding Claim 8, Chan and Ezhov disclose the control device of Claim 1.  Chan further discloses wherein the switch assembly (110) further comprises a processing unit (122) [power controller 160 containing a computing device with power cycling module and trigger processing modules within, Fig. 3B], which receives a signal from the detector (108) regarding the signal strength [processing module in the network interface device is configured to measure a data exchange rate between the NID and the customer device to determine the condition of the NID based on the data exchange rate; processing module determines a condition of the network interface to generate a trigger responsive to the condition of the NID qualifying as a reset condition and to release the trigger to a power controller causing cycling of power to the NID, par 12, ll. 1-6; par 7, ll. 8-13].  
Regarding Claim 9, Chan and Ezhov disclose the control device of Claim 1.  Chan further discloses wherein the control device is in electrical communication with a modem [NIC 420 in communication with NID 110, Fig. 4A].
Regarding Claim 10, Chan discloses a method of rebooting a modem [using the device of Fig. 4A], comprising the steps of: connecting a modem (200) to a control device (100) of claim 1 [NIC 420 connected to NID 110 containing modem module (common for NIDs to contain modem capabilities, i.e. modems capable of other functions), par 48, ll. 10-12; par 3, ll. 4-9]; allowing power to flow to the modem (200) [power from power supply 150 is provided to power controller 160 which then relays the power to NID 110]; checking a strength of a signal to and/or from the modem (200); cutting the power to the modem (200) if the signal strength falls below a pre- determined minimum threshold level; and reconnecting the modem (200) to the power after a wait period has elapsed [the processing module in the network interface device is configured to measure a data exchange rate between the NID and the customer device to determine the condition of the NID based on the data exchange rate; the condition of the NID qualifies as a reset condition if the data exchange rate is lower than a predetermined data exchange rate; processing module determines a condition of the network interface to generate a trigger responsive to the condition of the NID qualifying as a reset condition and to release the trigger to a power controller causing cycling of power to the NID, par 12, ll. 1-6, 7-9; par 7, ll. 8-13].
The remaining limitations regarding the control device of Claim 1 are addressed above.  

Response to Arguments
Applicant’s arguments filed 10/03/22 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186